STEAGALL, Justice
(dissenting).
I respectfully dissent from the majority holding. Our opinions in Quick v. State Farm Mut. Auto. Ins. Co., 429 So.2d 1033 (Ala.1983), Bowers v. State Farm Mut. Auto. Ins. Co., 460 So.2d 1288 (Ala.1984), and Aetna Cas. & Sur. Co. v. Beggs, 525 So.2d 1350 (Ala.1988), are direct authority for holding that “there can be no breach of an uninsured motorist contract, and therefore no bad faith, until the insured proves that he is legally entitled to recover [damages from an uninsured or underinsured motorist].” Quick, 429 So.2d at 1035. In the instant case, liability and the amount of damages has not been determined, and plaintiff alleged no facts indicating that his insurer might be liable without such determination.
MADDOX, J., concurs.